   Case: 1:21-cv-00851-SO Doc #: 10 Filed: 05/27/21 1 of 1. PageID #: 56




                  UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF OHIO - EASTERN DIVISION


  EARL K. SMITH,

                              Plaintiff,            Civil Action No. 1:21-cv-00851
                                                    Judge Solomon Oliver, Jr.
            – against–

  FIRST PREMIER BANK and                            ORDER DISMISSING
  TRANS UNION, LLC,                                 DEFENDANT FIRST PREMIER
                                                    BANK
                              Defendant(s).



       This matter is before the Court on Plaintiff’s Motion to Dismiss Defendant First

Premier Bank per Fed. R. Civ. P. 21. The court finds said motion to be well-taken and

hereby GRANTS the same. Defendant First Premier Bank is hereby dismissed as a party

defendant from this action.

       IT IS SO ORDERED.



                                 /s/ Solomon Oliver, Jr.       5/27/2021
                                Judge Solomon Oliver, Jr.
                                United States District Judge
